DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see pages 8-13 of Applicant’s Response filed 04/14/2021 with respect to the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive.
 Applicant argues, , on pages 9-10 and 12-13, that the claim represents a technical solution to the technical problem of the lack of literature on how an electricity utility can estimate demand response potential of a building or an ensemble of buildings, therefore, Applicant argues, the claims are not directed to the abstract ideas which they recite. Examiner respectfully disagrees. Examiner respectfully notes that the problem recited is not a technical one (it does not specifically arise in the realm of computers or computing technology) and nor is the proposed solution (as outlined below, but for the requirement to implement the solution on a set of generic computer components, the claims merely recite one or more abstract ideas in the form of a number of modeling steps which could be performed by hand or by simple mathematical operations). The mere addition of “thermal comfort requirements” (a broadly recited further factor to take into consideration in the model) does not rectify this issue. Applicant further argues, on pages 9-11, that the richness and increased accuracy of the model represents a technical improvement. Examiner respectfully disagrees. Examiner respectfully notes that the modeling steps themselves have been characterized as the abstract idea. Examiner notes that the MPEP explicitly states that “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.” MPEP 2106.05(a). However, as outlined above and below, the only additional elements here represent mere generic computer implementation of these abstract ideas. As such, Applicant’s arguments are found unpersuasive. 
Applicant argues, on 10-12, that the various thermal models do not represent elements which recite one or more abstract ideas. Examiner respectfully disagrees, and notes that each of the modeling 
Applicant’s arguments with respect to the newly added limitations in light of the current 35 U.S.C. 103 rejections have been fully considered, but they are moot because they do not apply to any of the references being used in the new grounds of rejection below. 
Applicant's arguments, see pages 11-15 of Applicant’s response filed 04/14/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive.
Applicant argues, on page 17, that Matsuoka, Lu Lu, and Modi fail to teach the determination of the demand response potential of a facility based on constraints which include thermal comfort requirements of occupants in the one or more buildings. Examiner respectfully disagrees. With respect to Applicant’s assertion that Mastuoka is contextually different to the cited claims since it is allegedly directed to estimation implementation of a DR program based on history of DR events, Examiner respectfully notes that determination, for one or more customers, of an “ability to load shift”, the amount of energy which could be shifted, and the amount of money which could be saved from such, as taught by Matsuoka, teaches a DRP of a facility. Furthermore, Matsuoka further teaches that actual, historical, and predicted temperature setpoints (thermal comfort requirements of the occupants in the buildings) may further be used in the determination of the energy consumptions in the two situations. (Matsuoka: paragraphs [0056, 165-168]) See also paragraphs [0183, 187] indicating that amount of load shifting depends on whether the user is likely to be home, an unoccupied house allowing for greater load shifting (a thermal comfort requirement of occupants). See also paragraph [0208-2] indicating a user’s 
Applicant appears to argue, on page 18, that the claim recites that inertial effects of chillers which take some time to achieve set points and fully loaded states once turned on, are considered such that at a certain point in time prior to, or within a DR window, the comfort requirement of the user will be met, however, this is not actually required by the claims. All that is required by the claims is that the DRP is determined based on E* and EDR* which are determined based on a plurality of constraints, which include comfort requirements and (i)-(iii). None of (i)-(iii) are dependent upon the comfort constraint, and, the broadest reasonable interpretation of the claims includes each of these four as separate constraints in determining E* and EDR*. Examiner further notes paragraphs [0234, 241-242], and Figs. 16-17 of Matsuoka which teaches the determination of whether “a pre-cooling event” may be required for a given demand response scenario based on a comfort requirement of a user. While not based on system inertia per se, such paragraphs are at least relevant to this alleged claim interpretation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, and 11-15 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four 
Regarding independent claims 1, 8, and 15 the claims are directed to one of the four statutory categories (a process, a machine, and an article of manufacture, respectively.) The claimed invention of independent claims 1, 8, and 15 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 8, and 15, as a whole, recite the following limitations:
estimating a demand response potential (DRP) of a facility constituting one or more buildings, for a given tariff structure and demand response (DR) incentive from a utility based on (i) a baseline energy consumption (E*) associated with cost optimal operation of the facility with no DR and (ii) energy consumption (EDR) of the facility with DR (202); (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites mental processes since it is so broad as to encompass any mental estimation, evaluation, or judgment of the demand response potential, the baseline energy consumption and the energy consumption with DR which could be performed by a human using their mind and a pen and paper; alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to recite any mathematical determination of these features using models, equations, formulae, or mathematical operations (subtracting  EDR from E* to achieve DRP, for example).
and determining optimal incentive for the facility based on the estimated DRP (204). (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites mental processes since it is so broad as to encompass any mental estimation, evaluation, or judgment of the optimal incentive which could be performed by a human using their mind and a pen and paper; alternatively, the broadest reasonable interpretation of this limitation recites mathematical 
wherein the baseline energy consumption (E) and the energy consumption (EDR) of the facility with DR are based on a plurality of constraints, wherein the plurality of constraints indicate thermal comfort requirements of occupants in the one or more buildings;  (claims 1, 8, and 15; this limitation merely alters the factors used in determining E and EDR, and therefore further recites the abstract ideas recited above since it could still be performed in the human mind, and still recites mathematical concepts regardless of the addition of these factors. In particular, the dynamic thermal model, HVAC model, and systemic inertia are so broad as to encompass any mental estimation using the mind and a pen and paper, or any mathematical formula for determining E and EDR using these models and their constraints and therefore further recites one or more abstract ideas)
and wherein the plurality of constraints include:  (i) a dynamic thermal model of the facility to predict temperature evolution given the ambient conditions, internal heat loads and building envelope parameters, wherein the dynamic thermal model uses lumped capacitance models; (ii) a Heating Ventilation and Air Conditioning (HVAC) model for Air Handling Unit (AHU) fan and chiller unit given the fan mass flow rate and total cooling load respectively; and (iii) systemic inertia in HVAC equipment. (claims 1, 8, and 15; this limitation merely alters the factors used in determining E and EDR, and therefore further recites the abstract ideas recited above since it could still be performed in the human mind, and still recites mathematical concepts regardless of the addition of these factors. In particular, the dynamic thermal model, HVAC model, and systemic inertia are so broad as to encompass any 
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
A processor implemented method (200) comprising: (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A system (100) comprising: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
one or more data storage devices (102) operatively coupled to one or more hardware processors (104) and configured to store instructions configured for execution by the one or more hardware processors to: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A computer program product comprising a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device, causes the computing device to: (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
shifting an electrical load of the facility from a DR period to a non-DR period, based on the estimated DRP and the determined optimal incentives without reducing comfort requirements of occupants in the one or more buildings during the DR period and the non-DR period. (claims 1, 8, 15; the broadest reasonable interpretation of this limitation represents insignificant extra-solution activity in the form of post-solution data output; Examiner respectfully notes that the limitation does not actually control one or more loads, but rather may be mere scheduling or output of data which schedules a load shift based on the broadest reasonable interpretation here)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular 
Turning to the final prong of the test (Step 2B), independent claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized as extra-solution activity:
shifting an electrical load of the facility from a DR period to a non-DR period, based on the estimated DRP and the determined optimal incentives without reducing comfort requirements of occupants in the one or more buildings during the DR period and the non-DR period. (claims 1, 8, 15; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network, or storing or retrieving data in memory; Examiner respectfully notes that the limitation does not actually control one or more loads, but rather may be mere scheduling or output of data which schedules a load shift based on the broadest reasonable interpretation here)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1, 8, and 15 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 2, 4-7, 9, and 11-14, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
 Claims 2 and 9:
wherein the baseline energy consumption (E) and the energy consumption (EDR) of the facility with DR are based on a cost criteria.
This limitation merely alters the factors used in determining E and EDR, and therefore further recites the abstract ideas recited above since it could still be performed in the human mind, and still recites mathematical concepts regardless of the addition of these factors. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more thereto.
Claims 4 and 11:
wherein the cost criteria for the baseline energy consumption (E) is associated with total HVAC energy consumption due to AHU fan and chillers and is a function of AHU fan speed for a given time period;
and the cost criteria for the energy consumption (ER) of the facility with DR is associated with reduction in energy consumption from the baseline energy consumption based on the incentive from the utility and the total HVAC energy consumption associated thereof.
 This limitation merely alters the factors used in determining E and EDR, and therefore further recites the abstract ideas recited above, since it could still be performed in the human mind, and still recites mathematical concepts regardless of the addition of these factors. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more thereto.
Claims 5 and 12:
wherein the plurality of constraints are associated with maximum AHU flow rate, thermal comfort requirement, maximum available chiller capacity and temperature evolutions.
 Again, this limitation merely alters the factors used in determining E and EDR, and therefore further recites the abstract ideas recited above, since it could still be performed in the human mind, and still recites mathematical concepts regardless of the addition of these factors. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more thereto.
Claims 6 and 13:
wherein the temperature evolutions for given ambient conditions, internal heat loads and building envelope parameters are predicted by the dynamic thermal model.
 Again, this limitation merely alters the factors used in determining E and EDR, and therefore further recites the abstract ideas recited above, since it could still be performed in the human mind, and 
Claim 7 and 14:
wherein determining optimal incentive for the facility comprises one of:
(i) for the event that uniform incentive is to be assigned to the one or more buildings constituting the facility: computing aggregate reduction for the facility based on the estimated DRP of the one or more buildings for each possible value of incentive;
and selecting lowest incentive from the utility that achieves a target aggregate reduction for the utility;
or (ii) for the event that non-uniform incentive is to be assigned to the one or more buildings constituting the facility: computing aggregated incentive from the utility as a weighted summation of the estimated DRP of the one or more buildings;
and adjusting the incentives such that the aggregated incentive is minimized and the estimated DRP is at least the target aggregate reduction for the utility.
 
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2, 4-7, 9, and 11-14, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et. al. (U.S. PG Pub. No. 20140277769; hereinafter "Matsuoka") in view of Warner et al. (U.S. PG Pub. No. 20170052536; hereinafter “Warner”) further in view of Lu Lu et, al. ("Global Optimization for overall HVAC systems-Part I, Energy Conversion and Management 46 (2005) 999–1014; made of record in PTO-892 and attached hereto, hereinafter "Lu") further in view of Modi (U.S. Patent No. 8,600,561; hereinafter "Modi") and further in view of Kim et. al. (U.S. PG Pub. No. 20120310860; hereinafter "Kim").
As per claim 1, Matsuoka teaches:
A processor implemented method (200) comprising:
Matsuoka teaches a system and method for managing demand response programs and events. (Matsuoka: abstract) Matsuoka further teaches the implementation of the system using one or more processors which executes code stored in memory, wherein the code may comprise computer readable instructions and the memory may comprise a non-transitory computer readable medium. (Matsuoka: paragraphs [00108-110], Fig. 6)
estimating a demand response potential (DRP) of a facility constituting one or more buildings, for a given tariff structure and demand response (DR) incentive from a utility based on (i) a baseline energy consumption (E*) associated with cost optimal operation of the facility with no DR and (ii) energy consumption (EDR) of the facility with DR (202);
 Matsuoka teaches the identification of customers, which include one or more buildings (150A-150N of Fig. 1) for potential inclusion in a demand response scheme. (Matsuoka: paragraph [0136], Fig. 8) Matsuoka teaches that, for each customer, the customer's ability to load shift (a DRP in the form of a potential energy consumption minus a baseline energy consumption) may be calculated based on comparison of a baseline energy consumption of the building (any current baseline consumption calculated in light of potential cost savings by implementing DR is "associated with" a cost optimal operation of the facility) and a likely energy consumption of the building assuming participation in the DR event. (Matsuoka: paragraph [0168-169, 277-278], Fig. 10, 23) Matsuoka further teaches that the 
wherein the baseline energy consumption (E) and the energy consumption (EDR) of the facility with DR are based on a plurality of constraints, wherein the plurality of constraints indicate thermal comfort requirements of the occupants in the one or more buildings,
  Matsuoka further teaches that the baseline energy consumption and the energy consumption with DR may be based on a cost criterion comprising an HVAC operation schedule and a plurality of constraints which comprise a thermal model of the facility used to predict temperature evolution of the facility, environmental retention characteristics, etc.. (Matsuoka: paragraphs [00165-168], Fig. 10) Matsuoka further teaches that actual, historical, and predicted temperature setpoints (thermal comfort requirements of the occupants in the buildings) may further be used in the determination of the energy consumptions in the two situations. (Matsuoka: paragraphs [0056, 165-168]) See also paragraphs [0183, 187] indicating that amount of load shifting depends on whether the user is likely to be home, an unoccupied house allowing for greater load shifting (a thermal comfort requirement of occupants). See also paragraph [0208-2] indicating a user’s amenability to load shifting via altered temperature setpoints in determining the amount of potential energy reduced. See also paragraphs [0273-278], Fig. 23, summarizing the inclusion of the above comfort factors into a calculation of the user’s ability to load shift. 
With respect to the following limitation:
and wherein the plurality of constraints include: (i) a dynamic thermal model of the facility to predict temperature evolution given the ambient conditions, internal heat loads and building envelope parameters, wherein the dynamic thermal model uses lumped capacitance models;
 Matsuoka further teaches that the baseline energy consumption and the energy consumption with DR may be based on a cost criterion comprising an HVAC operation schedule and a plurality of 
Warner, however, teaches that temperature evolution of a given home model may be performed using lumped capacitance models which predict temperature evolution of rooms of the home. (Warner: paragraphs [0356, 372]) Warner teaches combining the above elements with the teachings of Matsuoka for the benefit of helping to understand and enhance business and engineering performance in all three fields: Sustainability, operational efficiency and energy demand. Simulation and equation-solving capabilities are relevant to performance analytics of systems, equipment, and components that can be described with various equations. Id.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Warner with the teachings of Matsuoka to achieve the aforementioned benefits. 
With respect to the following limitation:
(ii) a Heating Ventilation and Air Conditioning (HVAC) model for Air Handling Unit (AHU) fan and chiller unit given the fan mass flow rate and total cooling load respectively;
 As outlined above, Matsuoka teaches the determination of the baseline energy consumption and the energy consumption may be based on thermal characteristics of the building including the characteristics of the HVAC system, and the temperature characteristics of the facility over time. (Matsuoka: paragraph [0165-168]) Matsuoka further teaches that the calculation of the difference may be based on the capacity of the HVAC system. (Matsuoka: paragraph [0125, 166]) Finally, Matsuoka teaches the determination of both the baseline energy consumption as well as the energy consumption with 
To the extent that Matsuoka in does not explicitly teach that the HVAC model for an AHU is used to determine the consumption of the HVAC system based on the mass flow rate of the fan and total cooling load, Lu teaches this element. Lu teaches an overall power consumption of an HVAC system may be calculated based on one or more factors. LU: 1002, ""2. Problem Formulation"" showing a minimization of Ptotal, where P represents power consumption). Lu further teaches that this power consumption may be based on both mass flow rate of a fan and total cooling load. (Lu: 1004 listing variables upon which the calculation is made, including ""mass flow rate of supply air to the lth terminal of the kth coil"", and ""Qchiller, real cooling capacity of the ith chiller"") Thus, Matsuoka in view of Warner further in view of Lu Lu teaches the determination of the baseline energy consumption and the demand response energy consumption based on a schedule of operation of the HVAC system, wherein the energy consumption of the HVAC system may be determined based on the fan mass flow rate of an air handling unit fan and a cool load of a chiller unit, respectively. Lu teaches combining the above elements with the teachings of Matsuoka for the benefit of providing models which are flexible and sufficiently accurate to fit all kinds of HVAC control schemes, such as variable air volume (VAV) systems, variable chilled water systems and chiller systems equipped with variable temperature control. (Lu: page 1002, first full paragraph) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lu with the teachings of Matsuoka to achieve the aforementioned benefits.
With respect to the following limitation:
and (iii) systemic inertia in HVAC equipment;
 As outlined above, Matsuoka teaches the determination of the baseline energy consumption and the energy consumption may be based on thermal characteristics of the building including the characteristics of the HVAC system, and the temperature characteristics of the facility over time. (Matsuoka: paragraph [0165-168]) Matsuoka teaches that the thermal analysis, on which the baseline 
Modi, however, teaches that a thermal analysis may be based on a "system inertia" used to determine responsiveness of a facility to activation of a heating or cooling cycle. (Modi: col. 21, lines 65-67, col. 22 lines 1-17; col. 35 lines 38-49) Modi teaches combining the above elements with the teachings of Matsuoka in view of Warner further in view of Lu Lu for the benefit of providing a system and method for controlling heating systems to minimize overshooting and undershooting effects. (Modi: col. 1 lines 7-9) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Modi with the teachings of Matsuoka in view of Warner further in view of Lu Lu to achieve the aforementioned benefits.
With respect to the following limitation:
and determining optimal incentive for the facility based on the estimated DRP;
 As outlined above, Matsuoka teaches that, for each customer, the customer's ability to load shift (a DRP in the form of a potential energy consumption minus a baseline energy consumption) may be calculated based on comparison of a baseline energy consumption of the building and a likely energy consumption of the building assuming participation in the DR event. (Matsuoka: paragraph [0168-169, 277-278], Fig. 10, 23) Matsuoka, however, does not appear to teach that an optimal incentive is determined based on this determined demand response potential (amount of load to be shed).
Kim, however, teaches that based on a received customer load shedding amount (which Matsuoka teaches may be a load shedding potential of the facility), an energy provider may iteratively determine an incentive to provide to the customer such that the incentive is optimized to its lowest price while still attaining a target load shedding for the energy provider. (Kim: paragraphs [0023-26]) Kim teaches combining the above elements with the teachings of Matsuoka in view of Warner further in view of Lu Lu further in view of Modi for the benefit of providing demand response from end-use customers while minimizing the role of the utility provider. (Kim: paragraph [0019]) Therefore, before the effective filing 
Matsuoka in view of Warner further in view of Lu Lu further in view of Modi further in view of Kim further teaches:
shifting an electrical load of the facility from a DR period to a non-DR period, based on the estimated DRP and the determined optimal incentives without reducing comfort requirements of occupants in the one or more buildings during the DR period and the non-DR period.
As outlined above, Matsuoka teaches that, for each customer, the customer's ability to load shift (a DRP in the form of a potential energy consumption minus a baseline energy consumption) may be calculated based on comparison of a baseline energy consumption of the building and a likely energy consumption of the building assuming participation in the DR event. (Matsuoka: paragraph [0168-169, 277-278], Fig. 10, 23) Kim, as outlined above, teaches that based on a received customer load shedding amount (which Matsuoka teaches may be a load shedding potential of the facility), an energy provider may iteratively determine an incentive to provide to the customer such that the incentive is optimized to its lowest price while still attaining a target load shedding for the energy provider. (Kim: paragraphs [0023-26]) The motivation to combine Kim persists. Matsuoka further teaches that the heat retention of the structure (a temperature evolution) of the structure may be determined based on a thermal comfort requirement in the form of the maintenance of substantially constant internal temperatures. (Matsuoka: paragraphs [0167-168]) Matsuoka further teaches load shifting from a DR period to a non-DR period in the form of a pre-cooling event which is designed to maintain internal temperature above a given level during DR. (Matsuoka: paragraphs [0235-236, 239-242, 245], Fig. 17A) Thus, Matsuoka in view of Kim teaches shifting an electrical lad from a DR period to a non-DR period based on both DRP and optimal incentives in order to maintain the temperature in the building at or below a certain level throughout.
As per claim 2, Matsuoka in view of Warner further in view of Lu Lu further in view of Modi and further in view of Kim teaches all of the limitations of claim 1, as outlined above. Matsuoka in view of Warner further in view of Lu Lu further in view of Modi and further in view of Kim further teaches:
wherein the baseline energy consumption (E) and the energy consumption (EDR) of the facility with DR are based on a cost criteria.
  Matsuoka further teaches that the baseline energy consumption and the energy consumption with DR may be based on a cost criterion comprising an HVAC operation schedule and a plurality of constraints which comprise a thermal model of the facility used to predict temperature evolution of the facility, environmental retention characteristics, etc.. (Matsuoka: paragraphs [00165-168], Fig. 10)
As per claim 4, Matsuoka in view of Warner further in view of Lu Lu further in view of Modi and further in view of Kim teaches all of the limitations of claim 2, as outlined above. Matsuoka in view of Warner further in view of Lu Lu further in view of Modi and further in view of Kim further teaches:
wherein the cost criteria for the baseline energy consumption (E) is associated with total HVAC energy consumption due to AHU fan and chillers and is a function of AHU fan speed for a given time period;
Lu further teaches that this power consumption may be based on the consumption of air handling units and chillers and is a function of fan speed. (Lu: 1007, final two paragraphs, constraint 7; 1009 first full paragraph) Thus, Matsuoka in view of Warner further in view of Lu Lu further in view of Modi and further in view of Kim further in view of Lu teaches the determination of the baseline energy consumption and the demand response energy consumption based on a schedule of operation of the HVAC system, wherein the energy consumption of the HVAC system may be determined based on HVAC energy consumption due to AHU fan and chillers which is a function of AHU fan speed for a given time. The motivation to combine Lu persists.
and the cost criteria for the energy consumption (ER) of the facility with DR is associated with reduction in energy consumption from the baseline energy consumption based on the incentive from the utility and the total HVAC energy consumption associated thereof.
 Kim further teaches that a customer load shedding amount may be determined based on the incentive from the utility. (Kim: paragraphs [0023-26]) The motivation to combine Kim persists. Matsuoka teaches the determination of both the baseline energy consumption as well as the energy consumption with demand response based on the operation (the operating schedule) of the HVAC system. (Matsuoka: paragraph [0071, 165-168, 188])
As per claim 5, Matsuoka in view of Warner further in view of Lu Lu further in view of Modi and further in view of Kim teaches all of the limitations of claim 2, as outlined above. Matsuoka in view of Warner further in view of Lu Lu further in view of Modi and further in view of Kim further teaches:
wherein the plurality of constraints are associated with maximum AHU flow rate, thermal comfort requirement, maximum available chiller capacity and temperature evolutions.
 Lu further teaches that the constraints used in determining the energy consumption of the HVAC system may comprise the maximum air flow rate (page 1005, final full paragraph, constraint 3), the real cooling capacity of the ith chiller (Lu: page 1001 "Qchiller"). Matsuoka further teaches that the baseline energy consumption and the energy consumption with DR may be based on a cost criterion comprising an HVAC operation schedule and a plurality of constraints which comprise a thermal model of the facility used to predict temperature evolution of the facility, environmental retention characteristics, etc.. (Matsuoka: paragraphs [0125, 165-168], Fig. 10) Matsuoka further teaches that the heat retention of the structure (a temperature evolution) of the structure may be determined based on the ambient conditions, heat loads, and building envelope parameters (materials used for construction, windows, etc.). (Matsuoka: paragraphs [0167-168]) Matsuoka teaches a thermal comfort requirement in the form of the maintenance of substantially constant internal temperatures. Id.
As per claim 6, Matsuoka in view of Warner further in view of Lu Lu further in view of Modi and further in view of Kim teaches all of the limitations of claim 5, as outlined above. Matsuoka in view of Warner further in view of Lu Lu further in view of Modi and further in view of Kim further teaches:
wherein the temperature evolutions for given ambient conditions, internal heat loads and building envelope parameters are predicted by the dynamic thermal model.
 Matsuoka further teaches that the baseline energy consumption and the energy consumption with DR may be based on a cost criterion comprising an HVAC operation schedule and a plurality of constraints which comprise a thermal model of the facility used to predict temperature evolution of the facility, environmental retention characteristics, etc.. (Matsuoka: paragraphs [0125, 165-168], Fig. 10) Matsuoka further teaches that the heat retention of the structure (a temperature evolution) of the structure may be determined based on the ambient conditions, heat loads, and building envelope parameters (materials used for construction, windows, etc.). (Matsuoka: paragraphs [0167-168])
As per claim 7, Matsuoka in view of Warner further in view of Lu Lu further in view of Modi and further in view of Kim teaches all of the limitations of claim 1, as outlined above. Matsuoka in view of Warner further in view of Lu Lu further in view of Modi and further in view of Kim further teaches:
wherein determining optimal incentive for the facility comprises one of:
  As outlined above, Matsuoka teaches that, for each customer, the customer's ability to load shift (a DRP in the form of a potential energy consumption minus a baseline energy consumption) may be calculated based on comparison of a baseline energy consumption of the building and a likely energy consumption of the building assuming participation in the DR event. (Matsuoka: paragraph [0168-169, 277-278], Fig. 10, 23) Kim teaches that based on a received customer load shedding amount (which Matsuoka teaches may be a load shedding potential of the facility), an energy provider may iteratively determine an incentive to provide to the customer such that the incentive is optimized to its lowest price while still attaining a target load shedding for the energy provider. (Kim: paragraphs [0023-26]) The motivation to combine Kim persists.
(i) for the event that uniform incentive is to be assigned to the one or more buildings constituting the facility: computing aggregate reduction for the facility based on the estimated DRP of the one or more buildings for each possible value of incentive;
As outlined above, Matsuoka teaches that, for each customer, the customer's ability to load shift (a DRP in the form of a potential energy consumption minus a baseline energy consumption) may be calculated based on comparison of a baseline energy consumption of the building and a likely energy consumption of the building assuming participation in the DR event. (Matsuoka: paragraph [0168-169, 277-278], Fig. 10, 23) Kim teaches that based on a received customer load shedding amount (which Matsuoka teaches may be a load shedding potential of the facility), an energy provider may iteratively determine an incentive (a uniform incentive to provide to the customer, which Matsuoka teaches may comprise one or more buildings) to provide to the customer such that the incentive is optimized to its lowest price while still attaining a target load shedding for the energy provider. (Kim: paragraphs [0023-26]) The motivation to combine Kim persists.
and selecting lowest incentive from the utility that achieves a target aggregate reduction for the utility;
As outlined above, Matsuoka teaches that, for each customer, the customer's ability to load shift (a DRP in the form of a potential energy consumption minus a baseline energy consumption) may be calculated based on comparison of a baseline energy consumption of the building and a likely energy consumption of the building assuming participation in the DR event. (Matsuoka: paragraph [0168-169, 277-278], Fig. 10, 23) Kim teaches that based on a received customer load shedding amount (which Matsuoka teaches may be a load shedding potential of the facility), an energy provider may iteratively determine an incentive to provide to the customer such that the incentive is optimized to its lowest price while still attaining a target load shedding for the energy provider. (Kim: paragraphs [0023-26]) The motivation to combine Kim persists.
or (ii) for the event that non-uniform incentive is to be assigned to the one or more buildings constituting the facility: computing aggregated incentive from the utility as a weighted summation of the estimated DRP of the one or more buildings;
and adjusting the incentives such that the aggregated incentive is minimized and the estimated DRP is at least the target aggregate reduction for the utility.
Regarding the above elements, the claim only requires either (i) or (ii) to be performed, and therefore the limitations of claim 7 are taught in light of the teachings regarding step (i).
As per claim 8, Matsuoka in view of Warner further in view of Lu Lu further in view of Modi and further in view of Kim teaches the limitations of this claim which are substantially identical to those of claim 1. Matsuoka in view of Warner further in view of Lu Lu further in view of Modi and further in view of Kim further teaches:
A system (100) comprising:
Matsuoka teaches a system and method for managing demand response programs and events. (Matsuoka: abstract) Matsuoka further teaches the implementation of the system using one or more processors which executes code stored in memory, wherein the code may comprise computer readable instructions and the memory may comprise a non-transitory computer readable medium. (Matsuoka: paragraphs [00108-110], Fig. 6)
one or more data storage devices (102) operatively coupled to one or more hardware processors (104) and configured to store instructions configured for execution by the one or more hardware processors to:
 Matsuoka further teaches the implementation of the system using one or more processors which executes code stored in memory, wherein the code may comprise computer readable instructions and the memory may comprise a non-transitory computer readable medium. (Matsuoka: paragraphs [00108-110], Fig. 6)
As per claims 9 and 11-14, Matsuoka in view of Warner further in view of Lu Lu further in view of Modi and further in view of Kim teaches the limitations of these claims which are substantially 
As per claim 15, Matsuoka in view of Warner further in view of Lu Lu further in view of Modi and further in view of Kim teaches the limitations of this claim which are substantially identical to those of claim 1, and further teaches:
A computer program product comprising a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device, causes the computing device to:
 Matsuoka teaches a system and method for managing demand response programs and events. (Matsuoka: abstract) Matsuoka further teaches the implementation of the system using one or more processors which executes code stored in memory, wherein the code may comprise computer readable instructions and the memory may comprise a non-transitory computer readable medium. (Matsuoka: paragraphs [00108-110], Fig. 6)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMETT K. WALSH/Primary Examiner, Art Unit 3628